Title: To Benjamin Franklin from Cuming & Macarty, 1 November 1782
From: Cuming & Macarty
To: Franklin, Benjamin


Sir
L’Orient November 1st. 1782
We are honour’d with your Letter of 26th. October Covering Mr. Hodgsons Letter and Captn. Houstons Bill on us for Ten Guineas.— We shall procure the information Mr. Hodgson desires, for the next post.— We return you Captn. Houstons Bill accepted by us payable at Mr. Vincens Banquer in Paris.— Captns. Cain and Josiah are out of Town but shall deliver your Letter to Captn. Deal.—

We are happy to find our distress’d friends so near releaf.— We are with great respect Your Excellencys Most Obedt. & most huml. servts.
Cuming & Macarty
 
Notation: Cuming & Maccarty 1st. Novr. 1782.
